Citation Nr: 1520013	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  07-06 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a low back disorder (back disability).
 
2. Entitlement to service connection for a cervical spine disorder (neck disability).
 
3. Entitlement to service connection for erectile dysfunction (ED), to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1978 to September 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Waco, Texas.

This matter was previously before the Board in May 2010, September 2010, July 2011, and August 2013, when it was remanded for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   


REMAND

The Board regrets the delay associated with yet another remand, especially considering that this matter was the subject of previous remands.  However, another remand is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist.

In its August 2013 Remand, the Board directed that the Veteran undergo a VA orthopedic examination to determine the etiology of any current low back and neck disabilities found on examination.  The August 2013 remand followed a July 2011 Remand and an October 2011VA examination - the Board found the October examination to be inadequate for reasons articulated thoroughly in the August 2013 Remand (which is incorporated therein).  The Veteran was scheduled for a VA examination in February 2014, for which he did not report. 

Reports of contact in the Veteran's claims file dated in July 2011 and September 2011 show that he was convalescing following back surgery.  In the August 2013 Remand, the Board directed the AOJ to obtain copies of treatment records for the Veteran's back surgery.  

A review of the file shows that the records were not obtained and have not been associated with the claims file. 

In this regard, the Veteran himself should be submitting these records to the RO to insure the RO has them (not simply the medical center). 

The letters which the AOJ sent to the Veteran informing him that a VA examination was scheduled for him for February 2014, and asking him to sign an Authorization and Consent to Release Information to the VA in order for the AOJ to obtain the medical records related to his surgery, were sent to one of four mailing addresses that VA has on file for the Veteran.  The AOJ has reported that the Veteran failed to show up for his VA examination and never returned the Consent to Release Information form.   

It is unclear whether the Veteran received notice of the VA medical examination.  In an April 2015 Brief, the Veteran's representative argued that the Veteran did not receive notice of the examination or the Consent to Release Information form.  On remand, attempts must be made to clarify the Veteran's current address and to afford the Veteran a VA medical examination.  He also must be asked to sign an Authorization and Consent to Release Information to the VA in order for the AOJ to obtain the medical records related to his back surgery. 

The Veteran's representative is asked to provide, in detail, the Veteran's current address (or inform the VA that they are not in contact with the Veteran directly).  Further delay in the  adjudication of this case must be avoided. 

With regard to the issue of service connection for erectile dysfunction, claimed as secondary to medication taken for his physical disabilities, service connection may be awarded for any disability which is due to or the result of, or is otherwise aggravated by, a service-connected disability.  38 C.F.R. § 3.310 (2014); Allen v. Brown, 7 Vet. App. 439 (1995).  Adjudication of this claim must be deferred, however, as this issue is inextricably-intertwined with the issues being remanded herein.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1. Make attempts to clarify the Veteran's current mailing address.  All such attempts should be documented in the claims file. 

2. Take appropriate steps to obtain copies of treatment records of the Veteran for back surgery reported in the July and September 2011 correspondence contained in his claims file.  The Veteran should be requested to forward any such private treatment records to the RO/AMC, or forward the Veteran an Authorization and Consent to Release Information to the VA (VA Form 21-4142), and obtain and associate with the claims file any identified private treatment records.  If a negative response is received from the Veteran or from any identified medical care provider, such should be associated with the claims file.

3. Then, schedule the appellant for a VA orthopedic examination with a physician that has not previously examined the Veteran, in order to determine the precise nature and etiology of his asserted neck and low back disorders.  The claims file must be reviewed by the examiner, and that review should be indicated in the examination report.  All appropriate tests and studies shall be conducted.

a) If a neck or low back disorder is identified, the examiner is requested to provide a medical opinion indicating whether the evidence of record clearly and unmistakably shows that the Veteran had such disorder that existed prior to his entry into any periods of active service (reference is made to the July 1978 report of medical examination indicating scoliosis).

b) If so, does the evidence of record clearly and unmistakably show that (i) the pre-existing neck and/or low back disorder was not aggravated by active service, or that (ii) any increase in disability was due to the natural progression of such disease?  Please identify any such evidence with specificity.

c) If the answer to either part of (b) is no, is it at least as likely as not that any currently diagnosed neck and/or low back disorder had its onset during the Veteran's period of active service?

d) The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.  The absence of evidence of treatment for a neck or low back disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

e) If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. The examiner must provide a rationale for each opinion given.

4. Then, readjudicate the claims.  If the benefits sought on appeal remain denied, provide the Veteran and his representative a Supplemental Statement of the Case, allowing an appropriate period of time for response.  Then, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JOHN C. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




